        Case 2:19-cv-00986-FMO-SK Document 45 Filed 07/18/19 Page 1 of 2 Page ID #:592

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                   Central District
                                                __________  DistrictofofCalifornia
                                                                         __________

 MARK DALPOGGETTO, Individually and On Behalf                    )
         of All Others Similarly Situated                        )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No. 2:19-cv-00986-FMO-SK
                                                                 )
 WIRECARD AG, MARKUS BRAUN, BURKHARD                             )
LEY, ALEXANDER VON KNOOP, JAN MARSALEK,
                                                                 )
           and SUSANNE STEIDL
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WIRECARD AG, MARKUS BRAUN, BURKHARD LEY, ALEXANDER VON KNOOP,
                                       JAN MARSALEK, and SUSANNE STEIDL
                                       Einsteinring 35, 85609
                                       Aschheim, GERMANY




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Reed R. Kathrein
                                       Hagens Berman Sobol Shapiro LLP
                                       715 Hearst Avenue, Suite 202
                                       Berkeley, CA 94710
                                       (510) 725-3000
                                       reed@hbsslaw.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
         Case 2:19-cv-00986-FMO-SK Document 45 Filed 07/18/19 Page 2 of 2 Page ID #:593

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-00986-FMO-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
